Orders affirmed, without costs of these appeals to any party. All concur. (Appeal by Board of Elections from a final order of Erie Special Term directing the Board of Elections to place the name of petitioner on the ballot as a candidate of the Independent Citizens party for the office of *728District Councilman in the City of Buffalo; also appeal from an order of Erie Special Term denying motion by William F. Lyman for an order vacating the final order and adding said Lyman as party respondent in the proceeding.) Present — McCum, P. J., Kimball, Williams, Bastow and Goldman, JJ. (Order entered October 29, 1959.)